DISMISSED and Opinion Filed August 16, 2019




                                            S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-00395-CV

                              MAHMOUD JAZAIRLI, Appellant
                                        V.
                            MOHAMAD GHASSAN BOKRI, Appellee

                         On Appeal from the County Court at Law No. 5
                                     Dallas County, Texas
                             Trial Court Cause No. CC-19-00622-E

                               MEMORANDUM OPINION
                           Before Justices Schenck, Osborne, and Reichek
                                    Opinion by Justice Reichek
          Appellant’s brief in this case is overdue. By postcard dated June 11, 2019, we notified

appellant the time for filing his brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief nor has he corresponded with the Court regarding the status of this

appeal.

          Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).



                                                    /Amanda L. Reichek/
                                                    AMANDA L. REICHEK
                                                    JUSTICE
190395F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 MAHMOUD JAZAIRLI, Appellant                      On Appeal from the County Court at Law
                                                  No. 5, Dallas County, Texas
 No. 05-19-00395-CV       V.                      Trial Court Cause No. CC-19-00622-E.
                                                  Opinion delivered by Justice Reichek.
 MOHAMAD GHASSAN BOKRI,                           Justices Schenck and Osborne participating.
 Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee MOHAMAD GHASSAN BOKRI recover his costs, if
any, of this appeal from appellant MAHMOUD JAZAIRLI.


Judgment entered August 16, 2019




                                            –2–